Citation Nr: 0817563	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-05 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1956 to March 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

Procedural history

Service connection for a back condition was initially denied 
by the RO in a September 2002 rating decision, on the basis 
that there was no evidence of in-service incurrence or 
aggravation. 

The veteran submitted a statement in March 2003 requesting 
that the RO reconsider his recently denied claim for a 
service-connected lower back condition, but did not submit a 
valid notice of disagreement regarding the September 2002 
decision.  VA regulations define a notice of disagreement as 
a written communication expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
While special wording is not required, the notice of 
disagreement must be in terms which can reasonably construed 
as an expression of disagreement with that determination and 
a desire for appellate review.  38 C.F.R. § 20.201 (2007).  
The veteran's request for reconsideration is not reasonably 
construed as an expression of dissatisfaction with the 
September 2002 rating decision.  As the veteran did not 
appeal this decision, it becomes final.  38 U.S.C.A. § 7105 
(2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2007). 

In March 2003, the veteran filed to reopen the previously-
denied claim of entitlement to service connection for a back 
condition, which was denied in the above-referenced August 
2003 rating decision.  See Voracek v. Nicholson, 421 F.3d 
1299 (Fed Cir. 2005).  The veteran filed a notice of 
disagreement with the August 2003 rating decision and 
requested review by a decision review officer (DRO), who 
conducted a de novo review of the claim and confirmed the 
RO's findings in a December 2004 statement of the case (SOC).  
The appeal was perfected with the timely submission of his 
substantive appeal in February 2005.

Although the RO appears to have reopened the claim, the Board 
is required to address the issue of reopening and reach its 
own determination.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (1996).


FINDINGS OF FACT

1.  In an unappealed September 2002 decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a back condition.

2.  The evidence associated with the claims file subsequent 
to the RO's September 2002 decision is cumulative and 
redundant of the evidence of record at the time of the final 
denial, and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a back condition.


CONCLUSIONS OF LAW

1.  The RO's September 2002 decision denying the claim of 
entitlement to service connection for a back condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  Since the September 2002 decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a back condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  The Board notes in the 
evidence a development letter dated August 2002 in which the 
RO advised the veteran as to the evidentiary requirements for 
service connection.  The veteran was also advised of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
would like VA to obtain.

The Board also notes in the evidence a development letter 
dated in March 2003 in which the RO advised the veteran of 
the evidence needed to substantiate his claim to reopen.  He 
was advised that "new" evidence is evidence submitted to VA 
for the first time, and that "material" evidence is 
evidence that must bear directly and substantially upon the 
issue for consideration.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

Although the March 2003 letter did not set forth the specific 
basis of the prior denial, the record reflects that the 
veteran discussed that denial in his March 2003 claim, 
demonstrating that he had actual knowledge of the reason his 
claim was previously denied.  Thus, the Board concludes that 
the defect of the Kent notice did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (recognizing that a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice 
and thus, the presumption of prejudice is rebutted).

The Board also concludes that all relevant evidence has been 
obtained with regard to the veteran's claim to reopen, and 
that the duty to assist requirements have been satisfied to 
the extent necessary under the circumstances.  Until a claim 
is reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. § 
3.159(c)(1).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has declined the option of a personal 
hearing.

Accordingly, the Board will proceed to a decision as to the 
claim to reopen.



Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.  The Board notes that the 
definition of material evidence was revised in August 2001 to 
require that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2007)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim to reopen was initiated in 
March 2003, the claim will be adjudicated by applying the 
revised section 3.156, which is set out in the paragraph 
immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. 
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for a 
back condition.  Implicit in his claim is the contention that 
new and material evidence has been received by VA which is 
sufficient to reopen the claim. 

When the veteran's back condition claim was initially denied 
on the merits, the following evidence was of record.

Service medical records, to include the veteran's October 
1958 and March 1964 separation examinations, were pertinently 
negative for a back condition. 

In a July 2002 lay statement, D.D.D. indicated that he 
witnessed a May 1963 accident in which the veteran injured 
his back.

Post-service medical records, to include private treatment 
records from Riverside Health System dated in March and April 
2000, and a letter dated September 2001 signed by S.S., D.O, 
which reflects that the veteran had complained of a lower 
back pain since 1993.  The letter also stated that the 
veteran's March 2000 MRI indicated anterior slippage of L5 
and S1 which S.S. believed to be the original cause of the 
veteran's degenerative disc disease.  S.S. concluded that 
that the veteran's current disability was related to the 
evidence shown on the MRI. 

The RO's September 2002 decision denied the veteran's claim 
on two bases: primarily because there was no objective 
evidence of any in-service back condition and secondarily 
because there was no competent medical evidence which served 
to otherwise link the currently diagnosed degenerative disc 
disease and the veteran's service.  As was noted above, in 
order for the veteran's claim to be reopened there must be 
new and material evidence as to each element.  See Evans, 
supra.
 
The evidence added to the veteran's claims folder since the 
last final decision consists of statements of the veteran as 
well as private treatment records from the following places: 
Boeing dated November 1972 to September 1998, Haysville 
Clinic dated September 1993 to October 1999, Riverside Health 
System dated January 2000 to October 2000, Mid West Surgery 
Center dated August 2001 to August 2002. 

With respect to the reasons for the RO's 2002 denial of the 
veteran's claim, the lack of objective evidence of an in-
service back injury, or evidence otherwise showing a 
relationship between a current disability and service, the 
record remains unchanged.  The Board has considered the 
veteran's lay contentions of having injured his back in 
service; however, while he is competent to describe 
experiencing pain and other symptoms, the record reflects 
that his contentions are precisely reiterative of that 
contained in his initial claim in April 2002.  Thus, his 
statements are not new evidence and cannot serve to reopen 
the claim.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).

Furthermore, records from Boeing showing evidence of low back 
complaints in 1972 are still date approximately 8 years after 
service, and do not show evidence of an in-service back 
injury, or evidence otherwise showing a relationship between 
the complaints noted at that time and his military service.

The Board has considered the March 2000 private examination 
report currently in evidence, wherein it was noted that the 
veteran reported a history of a back injury 35 years before.  
However, a mere transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  In that report, the examiner was clearly 
only transcribing the veteran's own report; the examiner did 
offer any opinions or findings of his own as to the etiology 
of the diagnosis of spondylolysis with minimal 
spondylolisthesis noted later in the report.

The additionally submitted evidence is therefore not new and 
material.  The claim of service connection for a back 
condition is accordingly not reopened, and the benefit sought 
on appeal remains denied.


ORDER

New and material evidence not having been received, the claim 
for service connection for a back condition is not reopened 
and the appeal is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


